Citation Nr: 0940491	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
septorhinoplasty, to include loss of sense of smell, 
breathing problems and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2008, the Veteran, through his representative, 
cancelled a Travel Board Hearing scheduled for that month.  
The Veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2009).

The Board notes that in the July 2005 rating decision on 
appeal, the RO also denied the Veteran's claim for 
entitlement to non service-connected pension.  In his October 
2006 VA Form 9, the Veteran indicated that he was only 
appealing the issue of entitlement to service connection for 
septorhinoplasty.  He has not submitted a substantive appeal 
with regard to the pension issue, and the issue has not been 
certified for appeal.  Accordingly, the Board will not 
consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has loss of sense of smell, 
breathing problems and headaches as a result of an in-service 
septorhinoplasty performed to correct a deviated septum.  See 
February 2005 Claim and April 2005 statement.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The report of a May 2006 examination for VA indicates that 
the Veteran reported symptoms that began after an in-service 
septoplasty.  That examiner apparently did not review the 
claims folder, and the RO requested another examination that 
was conducted in July 2006.  That examiner, however, did not 
provide a rationale for the opinions.  Cf. Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Veteran's service enlistment examination conducted in 
June 1977 is negative for any evidence of a nose or sinus 
disability, and the Veteran does not indicate any nose or 
sinus problems on his Report of Medical History conducted at 
that time.  Therefore, the presumption of soundness attaches.  
38 U.S.C.A. § 1111 (West 2002).  The Veteran has, however, 
reported a pre-existing nose injury on a number of occasions.  
Service treatment records show that in February 1978, the 
Veteran reported being hit in the nose two years earlier, in 
1976.  In April 1978, the Veteran underwent a 
septorhinoplasty to correct a deviated septum which according 
to the treatment records, was caused by a nose injury 
sustained prior to his enlistment into the military in June 
1977.  The post-service medical evidence of record also shows 
that the Veteran reported during VA outpatient treatment and 
during VA examinations that he sustained an injury to his 
nose prior to his enlistment into the military and prior to 
his in-service sinus surgery in 1978.  See outpatient 
treatment records from the Bronx VA Medical Center, May 2006 
VA examination report and July 2006 VA examination report.

In any event, even if the septoplasty was performed to treat 
a pre-existing disability, service connection would be 
available for unusual residuals of the surgery or for 
aggravation of the pre-existing disability.  38 C.F.R. 
§ 3.306(b)(1) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a new 
VA ear, nose and throat examination to 
determine the etiology of his current 
complaints of loss of smell, breathing 
problems and headaches.  The examiner 
should  provide an opinion as to whether 
the Veteran's complaints are at least as 
likely as not related to the 
septorhinoplasty performed in service in 
1978.  The examiner should also provide an 
opinion as to whether the disability that 
necessitated the septoplasty, clearly and 
unmistakably pre-existed.   If it clearly 
and unmistakably pre-existed service, was 
it clearly and unmistakably not aggravated 
in service (i.e there was no increase in 
underlying disability).  

The Veteran's claims folder must be made 
available to and reviewed by the examiner 
and the examiner should acknowledge such 
review.

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that his reports must be 
considered in formulating the requested 
opinion.

4.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


